February 7, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
                              ZIAD ELAAZAMI, Appellant

NO. 14-11-00120-CV                         V.

                           LAWLER FOODS, LTD., Appellee
                              ____________________

       This cause, an appeal from the judgment in favor of appellee, Lawler Foods, Ltd.,
signed November 19, 2010, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for entry of a judgment consistent with the
jury’s verdict and for a determination of attorney’s fees.
       We order appellee, Lawler Foods, Ltd., to pay all costs incurred in this appeal.
We further order this decision certified below for observance.